             Case 2:18-cv-01692-APG-VCF Document 73 Filed 09/10/21 Page 1 of 1




1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                      ***
      KAMARIO SMITH,
4
                            Plaintiff,
5                                                         2:18-cv-01692-APG-VCF
      vs.                                                 ORDER
6     JAMES DZURENDA, et al.,
7                           Defendant.
8            Plaintiff filed his Motion for Order to Show Cause stating that Defendants failed to comply with
9    the Court’s Minute Order (ECF NO. 53). (ECF NO. 54). The Inspector General filed a response stating
10   that the IG has provided Plaintiff with the unredacted IG records at issue. (ECF NO. 59). No reply filed.
11           Accordingly,
12           IT IS HEREBY ORDERED that Motion for Order to Show Cause (ECF NO. 54) is DENIED as
13   moot.
14           DATED this 10th day of September, 2021.
                                                                _________________________
15
                                                                CAM FERENBACH
16                                                              UNITED STATES MAGISTRATE JUDGE

17

18

19

20

21

22

23

24

25
